Detailed Action
Summary
1. This office action is in response to the application filed on 06/26/2020. 
2. Claims 1-13 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 06/26/2020 are acceptable. 
 Specification
5. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 02/01/2021 and 06/26/2020 are is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao “CN104682751”in view of Malipaard “20190165693”.
In re to claim 1, Yao discloses a power conversion device (Figs. 2 and 1a-1b shows modular cascaded multilevel converter (MMC)) that converts power between a DC circuit (DC side on the left side EDC1 and EDC2 ) and an AC circuit (AC side on the right side Grid), the power conversion device (Fig.2) comprising: a plurality of leg circuits connected in parallel between a first DC terminal (Upper arm comprises a Full-Bridge-Module, FBM-type sub-module FBM U1-U2-UM and half-bridge HBM-type sub-modules HMU1-U2-UN are coupled to positive terminal P) a second DC terminal  (Lower arm comprises a Full-Bridge-Module, FBM-type sub-module FBM D1-D2-DN and half-bridge -Module, HBM-type sub-modules HBM D1-D2-DN are coupled to the negative terminal N) and electrically connected to the AC circuit ( upper arm and lower arm of  FBM and  HBM submodule coupled to the grid thru inductor Ls) , 
each of the plurality of leg circuits (upper and lower arm of FBM and HBM submodule )  including: 
at least one first converter cell (FBMU1-Um and FBMD1-DM); and 
a plurality of second converter cells (HBMU1-UN and HBMD1-Dx ) other than the at least one first converter cell (FBMU1-Um and FBMD1-DM), 
each of the at least one first converter cell (FBMU1-Um and FBMD1-DM) and the plurality of second converter cells including a capacitor and a plurality of semiconductor switching elements (Fig.1a and 1b shows half bridge HBM  and FBM full bridge  including capacitor Co respectively), 
a first control signal (a PWM modulation signal that control the module of FBMU1-Um and FBMD1-DM) that controls switching of each of the semiconductor switching elements (see fig.1a and 1b) included in the at least one first converter cell being higher in frequency than a second control signal that controls switching of each of the semiconductor switching elements included in each of the plurality of second converter cells (each HBM type sub-module adopts PAM modulation, and all work at the fundamental frequency switching frequency, and the HBM type sub-module adopts the fundamental frequency optimization PAM method to make the MMC output step wave approximate the sine wave; each FBM The module adopts high-frequency PWM modulation, which works at high-frequency switching frequency, see page 5 paragraph 1, lines 5-9) .
Yao discloses power conversion device of single phase but fails having a plurality of leg circuits connected in parallel.
However, Malipaard discloses modular multilevel topology having a plurality of leg circuits connected in parallel (Fig. 1a, 2a-2b,2d shows having a plurality of leg circuits connected in parallel, see parag.0036.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the multi-level converter (MMC) of Yao  to include plurality of leg circuit connected in parallel  as taught by Malipaard in order to improved output voltage quality (AC side) can be obtained while simultaneously minimizing the arm inductances in the modular multilevel converter. Further, in such a current converter circuit, higher dynamics (faster adaptation of the output and input side currents/voltages) is obtained see parag.0009, lines 6-9).
In re to claim 2, Yao discloses (Figs. 2 and 1a-1b) , wherein the first control signal (PWM control signal that control of  FBMU1-Um and FBMD1-DM)  and the second control signal (PAM control signal that control of (HBMU1-UN and HBMD1-Dx )) are generated based on voltage command values different from each other (the HBM type sub-module adopts the fundamental frequency optimization PAM method to make the MMC output step wave approximate the sine wave; each FBM The module adopts high-frequency PWM modulation, which works at high-frequency switching frequency, see page 5 paragraph 1, lines 5-9, see parag.0009, lines 6-9.)
In re to claim 3, Yao discloses (Figs. 2 and 1a-1b)  wherein the first control signal is generated based on a circulating current that circulates among the plurality of leg circuits and the second control signal is generated not based on the circulating current (the HBM type sub-module adopts the fundamental frequency optimization PAM method to make the MMC output step wave approximate the sine wave; each FBM The module adopts high-frequency PWM modulation, which works at high-frequency switching frequency. Examiner noted the current circulating for FBM the module adopts high-frequency PWM modulation is different from the current circulating for  HBM type sub-module adopts the fundamental frequency optimization PAM method to make the MMC )
In re to claim 8, Yao discloses (Figs. 2 and 1a-1b) wherein the at least one first converter cell is different from the plurality of second converter cells in type, the type including a half bridge type, a hybrid type, and a full bridge type (Figs. 1a shows a half bridge circuit and 1b shows a full bridge circuit and they different from each other).  
In re to claim 9, Yao discloses (Figs. 2 and 1a-1b) wherein the first control signal has a frequency higher than four times as high as a fundamental frequency of the AC circuit (each HBM type sub-module adopts PAM modulation, and all work at the fundamental frequency switching frequency, and the HBM type sub-module adopts the fundamental frequency optimization PAM method to make the MMC output step wave approximate the sine wave; each FBM The module adopts high-frequency PWM modulation, which works at high-frequency switching frequency, see page 5 paragraph 1, lines 5-9. Examiner noted that FBM the module adopts high-frequency PWM modulation than HBM type sub-module adopts or works at the fundamental frequency switching frequency. The higher frequency can imply three, or four or five or six …..etc times ) .
In re to claim 11, Yao discloses a power conversion device (Figs. 2 and 1a-1b shows modular cascaded multilevel converter (MMC)) that converts power between a DC circuit (DC side on the left side EDC1 and EDC2 ) and an AC circuit (AC side on the right side Grid), the power conversion device (Fig. 20 comprising: a plurality of leg circuits connected in parallel between a first DC terminal (Upper arm comprises a Full-Bridge-Module, FBM-type sub-module FBM U1-U2-UM and half-bridge HBM-type sub-modules HMU1-U2-UN are coupled to positive terminal P) and a second DC terminal (Lower arm comprises a Full-Bridge-Module, FBM-type sub-module FBM D1-D2-DN and half-bridge -Module, HBM-type sub-modules HBM D1-D2-DN are coupled to the negative terminal N) and electrically connected to the AC circuit ( upper arm and lower arm of  FBM and  HBM submodule coupled to the grid thru inductor Ls) , 
, each of the plurality of leg circuits including (upper and lower arm of FBM and HBM submodule )  : 
at least one first converter cell (FBMU1-Um and FBMD1-DM); and 
a plurality of second converter cells (HBMU1-UN and HBMD1-Dx ) other than the at least one first converter cell (FBMU1-Um and FBMD1-DM), 
each of the at least one first converter cell (FBMU1-Um and FBMD1-DM) and the plurality of second converter cells including a capacitor and a plurality of semiconductor switching elements (Fig.1a and 1b shows half bridge and full bridge  including capacitor Co respectively), 
Attorney Docket No. a first controller (Fig. 4 shows PWM controller) that generates a first control signal (a signal that control the module of FBMU1-Um and FBMD1-DM. Examiner noted that the full bridge are control using a PWM in order to provide harmonic compensation to the stair case wave form) that controls switching of each of the semiconductor switching elements (see Fig.1a and 1b) included in the at least one first converter cell based on a first voltage command value (PWM modulation command value) ; 
and a second controller (Fig.4 shows U.sub. PAM controller) that generates a second control signal (HBM type sub-module adopts PAM modulation)  that controls switching of each of the semiconductor switching elements included in each of the plurality of second converter cells based on a second voltage command value, the first voltage command value being shorter in calculation cycle than the second voltage command value (each HBM type sub-module adopts PAM modulation, and all work at the fundamental frequency switching frequency, and the HBM type sub-module adopts the fundamental frequency optimization PAM method to make the MMC output step wave approximate the sine wave; each FBM The module adopts high-frequency PWM modulation, which works at high-frequency switching frequency, see page 5 paragraph 1, lines 5-9. Examiner noted that perform a  high-frequency switching frequency so that it perform shorter in cycle than fundament PAM cycle) .
Yao discloses power conversion device of single phase but fails having a plurality of leg circuits connected in parallel.
However, Malipaard discloses modular multilevel topology having a plurality of leg circuits connected in parallel (Fig. 1a, 2a-2b,2d shows having a plurality of leg circuits connected in parallel, see parag.0036.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the multi-level converter (MMC) of Yao  to include plurality of leg circuit connected in parallel  as taught by Malipaard in order to improved output voltage quality (AC side) can be obtained while simultaneously minimizing the arm inductances in the modular multilevel converter. Further, in such a current converter circuit, higher dynamics (faster adaptation of the output and input side currents/voltages) is obtained see parag.0009, lines 6-9).
 In re to claim 12, Yao discloses (Figs. 2 and 1a-1b), wherein the first controller  (Fig.4 shows PWM controller)  and the second controller (Fig.4 shows U.sub. PAM controller) are implemented by hardware components separate from each other (U.sub. PAM controller and PWM controller are separate from each other by two subtractors and 1/U.dc device).  
In re to claim 13, Yao discloses (Figs. 2 and 1a-1b), wherein the first controller (Fig.4 shows PWM controller)  is higher in calculation capability than the second controller (U.sub. PAM controller)  (Examiner noted that ach FBM the module adopts high-frequency PWM modulation, which works at higher in calculation capability in order to obtain high-frequency switching frequency).
Allowable Subject Matter
8. Claims 4-7 and 10 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “switching of the first semiconductor switching element and the third semiconductor switching element is controlled by the first control signal, and switching of the second semiconductor switching element and the fourth semiconductor switching element is controlled by a third control signal identical to or different from the first control signal in frequency. ”
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the at least one first converter cell is identical to the plurality of second converter cells in type, the type including a half bridge type, a hybrid type, and a full bridge type. ”
In re to claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second control signal has a frequency higher than three times and lower than four times as high as the fundamental frequency of the AC circuit.”  
In re to claims 5-6, claims 5-6 depend from claim 4, thus are also objected for the same reasons provided above. 
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839